Case 1:17-cv-00124-LLS Document 138-6 Filed 10/27/20 Page 1 of 13

EXHIBIT F
Case 1:17-cv-00124-LLS Document 138-6 Filed 10/27/20 Page 2 of 13

 

Geoffrey W. Castello

KELLEY DRYE & WARREN LLP
One Jefferson Road, 2" Floor
Parsippany, New Jersey 07054

(T): (973) 503-5900

(F): (973) 503-5950
gcastello@kelleydrye.com

David |. Zalman (admitted pro hac vice)
Jaclyn M. Metzinger (admitted pro hac vice)
KELLEY DRYE & WARREN LLP

101 Park Avenue

New York, New York 10178

(T): (212) 808-7800

(F): (212) 808-7898
dzalman@kelleydrye.com
jmetzinger@kelleydrye.com

Attorneys for Defendant
Gerber Products Co.
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

FEDERAL TRADE COMMISSION,
Plaintiff,

V. Case No. 2:14-cv-06771-SRC-CLW
GERBER PRODUCTS CO., a corporation,
d/b/a
NESTLE NUTRITION,
NESTLE INFANT NUTRITION, and
NESTLE NUTRITION NORTH AMERICA,

Defendant.

 

 

DEFENDANT?’S NOTICE OF DEPOSITION
PURSUANT TO FED. R. CIV. P. 30(B)(6) TO PLAINTIFF

PLEASE TAKE NOTICE THAT pursuant to Rule 30(b)(6) of the Federal
Rules of Civil Procedure, defendant Gerber Products Company, by and through its

attorneys Kelley Drye & Warren LLP, will take the deposition, upon oral examination,
Case 1:17-cv-00124-LLS Document 138-6 Filed 10/27/20 Page 3 of 13

before a person authorized by law to administer oaths, of plaintiff Federal Trade
Commission (“Plaintiff”) by one or more of its officers, directors, managing agents, or
other persons who consent to testify on its behalf with regard to all matters known or
reasonably available to Plaintiff relating to the subject matter identified in Exhibit A.
The deposition will be taken at the offices of Kelley Drye & Warren LLP, 1 Jefferson
Road, Parsippany, New Jersey, or such other location as agreed to by the parties, at 9:30
a.m. on June 22, 2017.

Plaintiff shall designate a person or persons knowledgeable about the facts
and documents supporting, underlying or relating to the subject matter set forth in Exhibit
A. Unless the person or persons to be proffered by Plaintiff will be able to testify as to all
of the subjects identified therein, Plaintiff is requested to identify with precision and in
writing reasonably in advance of the deposition the person or persons who will testify and
the subject matter(s) as to which each person or persons will testify. Pursuant to Rules
30(b)(6) and 34 of the Federal Rules of Civil Procedure, Plaintiff is requested to produce
at the deposition for inspection and copying, any and all documents which evidence or
discuss the areas of inquiry and documents reviewed and consulted by the persons so
designated by Plaintiffs to testify as to each area of inquiry.

PLEASE TAKE FURTHER NOTICE that the oral examination will be

recorded by stenographic means and will continue from day to day until completed.

i)
Case 1:17-cv-00124-LLS Document 138-6 Filed 10/27/20 Page 4 of 13

Dated: May 9, 2017

KELLEY DRYE & WARREN LLP

By: __/s/ Geoffrey W. Castello
Geoffrey W. Castello

One Jefferson Road, 2" Floor
Parsippany, New Jersey 07054
(T): (973) 503-5900

(F): (973) 503-5950
gcastello@kelleydrye.com

 

David I. Zalman

(admitted pro hac vice)
Jaclyn M. Metzinger
(admitted pro hac vice)

101 Park Avenue

New York, New York 10178
(T): (212) 808-7800

(F): (212) 808-7897
dzalman@kelleydrye.com
jJmetzinger@kelleydrye.com

Attorneys for Defendant
Gerber Products Co.
Case 1:17-cv-00124-LLS Document 138-6 Filed 10/27/20 Page 5 of 13

DEFINITIONS

The following definitions shall be used throughout the Interrogatories:

l. “Action” shall mean the lawsuit captioned Federal Trade
Commission vy. Gerber Products Co., a corporation d/b/a Nestle Nutrition, Nestle Infant
Nutrition, and Nestle Nutrition North America, filed in the United States District Court
for the District of New Jersey, Case No. 2:14-CV-06771-SRC-CLW.

2. “Complaint” shall mean the Complaint for Permanent Injunction
and Other Equitable Relief filed by Plaintiff in this Action on or about October 29, 2014.
(ECF Doc. No. 1.)

3. “Answer” shall mean the Answer filed by Gerber in this Action
on or about January 5, 2015. (ECF Doc. No. 7.)

4. “Plaintiff” and “FTC” shall mean plaintiff United States Federal
Trade Commission and any and all of its current and former trustees, fiduciaries, officers,
directors, employees, agents, representatives, predecessors, successors, attorneys,
affiliates and assigns, and any of their officers, directors, employees, agents and

representatives.

5. “Defendant” or “Gerber” shall mean Gerber Products Co.

6. “Good Start” shall mean Gerber Good Start Gentle® infant
formula.

% “FDA” shall mean the U.S. Food and Drug Administration and

any and all of its current and former trustees, fiduciaries, officers, directors, employees,
agents, representatives, predecessors, successors, attorneys, affiliates and assigns, and

any of their officers, directors, employees, agents and representatives.
Case 1:17-cv-00124-LLS Document 138-6 Filed 10/27/20 Page 6 of 13

8. “Concerning” or “concern” shall mean directly or indirectly, in
whole or in part, referring to, relating to, connected with, commenting on, impinging or
impacting upon, affecting, responding to, supporting, pertaining to, showing, describing,
analyzing, reflecting, or constituting.

9. “Correspondence” shall refer to any and all written or electronic
communications of any kind, including without limitation, e-mails, text messages, instant
messages, documents, letters, forms, memoranda, reports, notes, worksheets, drafts,
working papers, contracts, agreements, or other papers whether handwritten, typed,
printed, or reproduced photostatically or photographically, including all film, microfilm,
photographs, audiotapes, videotapes, drawings or other visual representations and any
computer, magnetic, mechanical or electronic recordings. The term, “correspondence,”
extends to and specifically encompasses all non-identical copies of any responsive
documents and all such non-identical copies should be produced.

10. “Document” and “documents” are used herein in the broadest
sense possible, and without limitation, to refer to originals (or identical copies where
originals are unavailable), copies with notations, comments, analyses, and _post-
preparation changes and non-identical copies of originals, of any tangible source of
information of every type and description, however, and by whomever created, prepared,
produced, reproduced, or disseminated, and regardless of its location, adhitch is, as of the
date of service of these document demands in the custody of, or in any way subject to the
control of you or your attorneys. “Document” and “documents” also include, but are not
limited to, e-mails (including any attachments), text messages, instant messages, writings,

sales transaction receipts, cash register receipts, credit card receipts, credit card slips,
Case 1:17-cv-00124-LLS Document 138-6 Filed 10/27/20 Page 7 of 13

coupons, checkbook registers, advertisements, marketing materials, letters, minutes,
correspondence, telegrams, telexes, faxes, bulletins, instructions, handwritten notes,
typewritten notes, notes, transcriptions, sound recordings of any kind, slides, movie film
and negatives, photographs and their negatives, printouts, minutes of meetings,
memoranda, inter-office communications, studies, analyses, reports, advertisements, sales
listings, rental listings, broker agreements, catalogues, results of investigations, leases,
contracts, licenses, agreements, working papers, statistical records, ledgers, work sheets,
books of account, general ledgers, trial balances, audited and un-audited financial
statements, tax returns, vouchers, charge slips, time sheets or logs, telephone messages or
logs, telephone diaries, telephone bills, diaries, purchase orders, acknowledgements,
invoices, price lists, registers, charts, tables, authorizations, budgets, analyses,
projections, brochures, circulars, proofs, sheets, books, magazines, checks, cancelled
checks, life insurance applications, illustrations, notices, bills, premium notices,
cancellation notices, annual reports, notebooks, computer disks, diskettes, electronic
communications of any kind, tapes or any information which can be retrieved from a
computer, stenographers’ notebooks, diaries, desk calendars, or papers similar to any of
the foregoing. “Document” and “documents” are not limited to the manner of
representation of any information called for, which includes, but is not limited to, letters,
words, numbers, symbols, characters, electronic data, pictures, graphic presentations, or
sounds, or of any combination thereof. “Document” and “documents” also include, but
are not limited to, preliminary drafts, versions, or revisions of any of the aforementioned,
and underlying, preparatory, or supporting materials thereto.

Ti, “Including” means including but not limited to.
Case 1:17-cv-00124-LLS Document 138-6 Filed 10/27/20 Page 8 of 13

2. “Person” refers to both individuals and entities, including
without limitation, any natural person, corporation, division, subsidiary, partnership,
proprietorship, firm, association, company, and joint venture, whether public or private,
as well as any governmental agency, division, or department.

ee “PHW-F” shall mean 100 percent whey-protein partially
hydrolyzed infant formula, or the equivalent.

’

14. “Relating to,” “regarding,” or “concerning,” means in connection
with, constituting, analyzing, connecting, containing, describing, discussing, embodying,
evidencing, reporting or commenting on, inquiring about, setting forth, explaining,
reflecting, identifying, stating, considering, referring to, mentioning, alluding to, or in any

way pertaining to, in whole or in part or having any logical or factual connection

whatsoever with the claims or defenses asserted in this Action.

15. “You” and “Your” shall refer to plaintiff FTC and any of Your
agents, assigns, servants, representatives and all persons acting on Your behalf (including
Your attorneys).

16. The phrase “Subject Matter of this Action” means the facts and
claims alleged in the Complaint and asserted in Gerber’s Answer and generally any

claims or defenses of any party to this Action.
Case 1:17-cv-00124-LLS Document 138-6 Filed 10/27/20 Page 9 of 13

EXHIBIT A
TOPICS
1, Any and all facts alleged by Plaintiff in the Complaint.
2. All damages, remedies, consumer redress or other relief sought by
Plaintiff in this Action.
3. Each and every fact that supports, contradicts or otherwise relates to the

allegations contained in paragraph 19 of the Complaint.

4. Each and every fact that supports, contradicts or otherwise relates to the
allegations contained in paragraph 20 of the Complaint.

Ds Each and every fact that supports, contradicts or otherwise relates to the
allegations contained in paragraph 22 of the Complaint.

6. Each and every fact that supports, contradicts or otherwise relates to the
allegations contained in paragraph 23 of the Complaint.

7. Each and every fact that supports, contradicts or otherwise relates to the
allegation in paragraph 25 of the Complaint that “[c]onsumers have suffered and will
continue to suffer substantial injury as a result of Defendant’s violations of the FTC Act.”

8. All consumer surveys, studies or analyses that support, contradict or
otherwise relate to Plaintiff's allegations that Gerber’s advertising of Good Start is false
or unsubstantiated.

9. Each and every fact relating to whether (i) the alleged “allergy claim”
described in paragraph 19 of the Complaint and (ii) alleged “false FDA approval claim”
described in paragraph 22 of the Complaint, were material to any consumer’s decision to
purchase, or not purchase, Good Start.

10. Each and every fact relating to the retail price at which Good Start was
sold compared to infant formulas sold by any other manufacturer of routiné infant
formula.

11. All scientific studies, articles, analyses, meta-analyses or other literature
that support, contradict or otherwise relates to Plaintiff's allegations that Gerber’s
advertising of Good Start is false or unsubstantiated.

12. All consumer surveys that support, contradict or otherwise relate to
Plaintiff's allegations that Gerber advertised a false FDA approval claim relating to Good
Start.
Case 1:17-cv-00124-LLS Document 138-6 Filed 10/27/20 Page 10 of 13

13. All scientific studies, articles, analyses, meta-analyses or other literature
that support, contradict or otherwise relates to Plaintiffs allegations that Gerber
advertised a false FDA approval claim relating to Good Start.

14. Each and every fact that supports, contradicts or otherwise relates to
Plaintiff's allegation that the Court may award rescission or reformation of any contract.

15. Each and every fact that supports, contradicts or otherwise relates to
Plaintiff's allegation that the Court may award restitution.

16. | Each and every fact that supports or otherwise relates to Plaintiff's
allegation that the Court may order that monies be refunded to consumers who purchased
Good Start.

17. All communications, whether written or oral, between Plaintiff, any of
Plaintiff's employees, attorneys or agents, and Dr. Hania Szajewska relating to Good
Start, PHW-F or the Subject Matter of this Action.

18. All communications, whether written or oral, between Plaintiff, or any of
Plaintiff's employees, attorneys or agents, and Dr. Ferdinand Haschke relating to Good
Start, PHW-F or the Subject Matter of this Action.

19. All communications, whether written or oral, between Plaintiff, or any of
Plaintiff's employees, attorneys or agents, and any medical doctor, epidemiologist or
scientific researcher relating to Good Start, PHW-F or the Subject Matter of this Action.

20. All communications, whether written or oral, between Plaintiff, or any of
Plaintiff's attorneys or agents, and FDA, or any of FDA’s employees, attorneys or agents
regarding Good Start, PHW-F or the Subject Matter of this Action.

21. All communications, whether written or oral, between Plaintiff, or any of
Plaintiff's attorneys or agents, and Carolyn Chung, Ph.D., and/or her attorneys or agents
regarding Good Start, PHW-F or the Subject Matter of this Action.

22. All communications, whether written or oral, between Plaintiff, or any of
Plaintiff's attorneys or agents, and any state prosecutor, attorneys general or regulator, or
any of state prosecutor, or such attorneys general, prosecutor or regulator’s employees,
attorneys or agents regarding Good Start, PHW-F or the Subject Matter of this Action.

23. All communications, whether written or oral, between Plaintiff, or any of
Plaintiff's attorneys or agents, and any consumer, including such consumer’s attorneys or
agents, who filed an action against Gerber regarding Good Start, PHW-F or the Subject
Matter of this Action, including documents sent to that consumer’s attorneys or agents, or
such consumer’s, attorneys or agents.
Case 1:17-cv-00124-LLS Document 138-6 Filed 10/27/20 Page 11 of 13

24. — All communications, whether written or oral, between Plaintiff, or any of
Plaintiff's attorneys or agents, and any consumer (including any consumer who filed an
action against Gerber) regarding Good Start, PHW-F or the Subject Matter of this Action,
including communications with that consumer’s attorneys or agents, or such consumer's,
attorneys or agents.

25. All communications, whether written or oral, between Plaintiff, or any of
Plaintiff's attorneys or agents, and Mead Johnson or Mead Johnson Nutrition, or any of
Mead Johnson’s or Mead Johnson Nutrition’s employees, attorneys, consultants or agents
regarding Good Start, PHW-F or the Subject Matter of this Action.

26. All communications, whether written or oral, between Plaintiff, or any of
Plaintiff's attorneys or agents, and Stanley Barringer regarding Good Start, PHW-F or the
Subject Matter of this Action.

27. All communications, whether written or oral, between Plaintiff, or any of
Plaintiff's attorneys or agents, and Craig Hadley regarding Good Start, PHW-F or the
Subject Matter of this Action.

28. All communications, whether written or oral, between Plaintiff, or any of
Plaintiff's attorneys or agents, and Venable LLP, or any of Venable LLP’s partners,
employees, attorneys, consultants or agents regarding Good Start, PHW-F or the Subject
Matter of this Action.

29. All communications, whether written or oral, between Plaintiff, or any of
Plaintiff's attorneys or agents, and Todd Harrison regarding Good Start, PHW-F or the
Subject Matter of this Action.

30. All communications, whether written or oral, between Plaintiff, or any of
Plaintiff's attorneys or agents, and Lily M. Woodland regarding Good Start, PHW-F or
the Subject Matter of this Action.

31. All documents received from, or shared with, Mead Johnson or Mead
Johnson Nutrition regarding Good Start, PHW-F or the Subject Matter of this Action.

32. All documents received from, or shared with, Venable LLP regarding
Good Start, PHW-F or the Subject Matter of this Action.

33s The names of each of Plaintiff's employees, attorneys, consultants and/or
agents who met with the employees, attorneys, consultants and/or agents of Mead
Johnson or Mead Johnson Nutrition on or about January 14, 2014.

34. The purpose of Plaintiff's meeting on or about January 14, 2014 with the
employees, attorneys, consultants and/or agents of Mead Johnson or Mead Johnson
Nutrition on or about January 14, 2014.
Case 1:17-cv-00124-LLS Document 138-6 Filed 10/27/20 Page 12 of 13

35. Plaintiff's decision to file this action, including whether Plaintiff's
discussions with the employees, attorneys, consultants and/or agents of Mead Johnson or
Mead Johnson Nutrition had any impact on that decision.

36. Plaintiffs Responses and Objections to Defendant’s First Set of
Interrogatories dated June 15, 2105.

37. Plaintiffs Responses and Objections to Defendant’s First Set of
Document Requests dated June 15, 2105.

38. All communications, whether written or oral, between Plaintiff, or any of
Plaintiffs attorneys or agents, and American Academy of Allergy Asthma &
Immunology, or any of American Academy of Allergy Asthma & Immunology’s,
employees, attorneys, consultants or agents regarding Good Start or PHW-F.

39. All communications, whether written or oral, between Plaintiff, or any of
Plaintiff's attorneys or agents, and National Institute of Allergy Asthma and Infectious
Diseases, or any of National Institute of Allergy Asthma and Infectious Diseases’,
employees, attorneys, consultants or agents regarding Good Start or PHW-F.

AO. All communications, whether written or oral, between Plaintiff, or any of
Plaintiff's attorneys or agents, and American Academy of Pediatrics, or any of American

Academy of Pediatrics’, employees, attorneys, consultants or agents regarding Good Start
or PHW-F.

11
Case 1:17-cv-00124-LLS Document 138-6 Filed 10/27/20 Page 13 of 13

CERTIFICATE OF SERVICE
I hereby certify that on this date a copy of the within Defendant’s Notice of

Deposition Pursuant to Fed. R. Civ. P. 30(b)(6) to Plaintiff was served by e-mail upon the

following:

vdefrancis@fic.gov
mrusk@ftc.gov
enach@fic.gov
awone@ftc.gov
caroline.sadlowski@usdoj.gov

 

Geoffrey W. Castello

Dated: May 9, 2017

12

NJO I\CastG\253154.3
